DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered. 

Election/Restriction

1. 	Applicant’s election without traverse of claims 1-3, 6, 10-13, and 20-22 in the reply filed on August 2, 2019 is maintained.
	
	Claim Status

2. 	This office action is in response to the amendment and remarks submitted 10/23/2021.

	Claims  4-5, 7-9, 14-19, 24-26, 28-29, 32, 44-53, 57-59, and 63 have been cancelled.
	Claims 23, 27, 30, 31, 33-36, 43, 54-56, and 60-62 have been withdrawn. 


	Claims 1-3, 6, 10, 11 and 20-22 being examined on their merits.
	
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-3, 6, 10, 11 and 20-22, are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20170288281A1 ), in view of Etacheri et al. (WO2016094551A1).

	As to claims 1, 3 and 22, Chiang discloses an article, comprising: an alkali metal layer (lithium metal negative electrodes [0076] FIG. 6) and a passivation layer comprising an alkali metal salt (FIG. 6 shows a method for forming a lithium halide layer [0019]. Where lithium halide maybe of the form LiF, LiCI, LiBr [ScienceDirect Vol. 83, Sept. 2016, pages 426-433] and these forms are salts [Sigma-Aldrich, 2021 Merck KGaA, Darmstadt, Germany]), a thickness of the passivation layer is greater than or equal to about 0.05 micrometers (The thickness of the passivation layer on the first electrode greater than or equal to 50 nm [0064]. Where 50 nm is equivalent to 0.05 

    PNG
    media_image1.png
    524
    1455
    media_image1.png
    Greyscale

(Chiang Fig. 6 Annotated for illustration)

	Chiang discloses an electrode but is silent on mole percentage of hydrogen on the surface passivation layer.
	Etacheri discloses an electrode and further teaches that hydrogen is an impurity and may lead to irreversible capacity loss [0084]. Removing contaminants from a molar (mol) percentage to zero, which includes less than or equal to about 1 mol %, is the most desired state would have been the most desired result. Therefore, for a person skilled in the art it would have been obvious to try to limit the contaminant as much as possible to reduce the irreversible capacity loss [0084].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang to limit the amount of hydrogen of Etacheri to reduce the irreversible capacity loss [0084].



	
	As to claim 2, Chiang discloses the molar percentage of the alkali metal salt in the passivation layer is greater than or equal to about 85 mol.%. (First layer that comprises Lil (which may make up any suitable wt% of the first layer up to 100 wt %) [0037]). Where Lil or Lithium Iodide is a halide salt [(Abdoulmoumine et al., 2015), Biomass Gasification, Pyrolysis and Torrefaction (Third Edition), 2018]. 
The weight percent (wt%) of Lil up to a wt% of 100% overlaps the mole% range of greater than or equal to about 85 mol %.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

	As to claim 6, Chiang discloses the alkali metal layer comprises Li 
((lithium metal negative electrodes [0076]).
	
	As to claims 10 and 11, Chiang discloses the alkali metal salt is an 
alkali metal fluoride and the alkali metal fluoride is LiF. (A second layer that comprises LiF [0037]).
	
claims 20 and 21, Chiang discloses the article is an electrode and a battery comprising the article (applying self-healing halides-based chemistry to lithium metal electrodes to increase their (batteries) cycle-life and safety 
[0080]).

4. 	Claims 12 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 20170288281A1), in view of Wang et al. (US 20190348672A1), English equivalent of WO2018119392A1.

As to claims 12 and 13, Chiang discloses an electrode but is silent on the alkali metal salt is an alkali metal oxide and the alkali metal oxide is Li20. 
Wang discloses an electrode and further teaches the protective structure may comprise an oxide of a metal included in the electrode (e.g., an oxide of an alkali metal such as lithium, the protective structure may comprise Li20) [0039]. Therefore in order to protect the electrode metal layer from damage it would have been obvious to use Li20 as one of the protective structures [0034]. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. lnterchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) MPEP 2144.07

Response to Arguments
5. 	Applicant’s arguments with respect to claim(s) 1, 3, and 22 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARTHOLOMEW ANDREW. HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728